12/15/2020
                   IN THE COURT OF APPEALS OF TENNESSEE
                               AT NASHVILLE
                              Assigned on Briefs November 2, 2020

ANTONIO DAVIS v. RIVERGATE MUFFLER AND AUTO REPAIR ET AL.

                     Appeal from the Circuit Court for Davidson County
                      No. 19C2079              Kelvin D. Jones, Judge
                          ___________________________________

                                No. M2019-02243-COA-R3-CV
                            ___________________________________

The owner of a vehicle seeks to recover for damage done to his vehicle while being repaired
by the defendant auto repair shop. The defendant denied liability and asserted a
counterclaim for the work it performed at the owner’s request. The circuit court dismissed
the owner’s claims and awarded the defendant a judgment of $1,600. The owner appeals.
We affirm the trial court in all respects.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

FRANK G. CLEMENT, JR., PJ., M.S., delivered the opinion of the court, in which JOHN W.
MCCLARTY and ARNOLD B. GOLDIN, JJ., joined.

Antonio Lamont Davis, Goodlettsville, Tennessee, Pro Se.

James M. Burd, Louisville, Kentucky, for the appellees, Rivergate Muffler & Auto Repair,
and Paul Speck.

                                   MEMORANDUM OPINION1

       The plaintiff, Antonio Davis, is the owner of a 2009 Chrysler 300 with
approximately 187,000 miles. These legal proceedings commenced on July 2, 2019, when
Mr. Davis filed a civil warrant in the general sessions court, requesting $8,083.08 from
Rivergate Muffler & Auto Repair (“Rivergate”) for damage done to his vehicle while being
serviced by Rivergate. Rivergate denied causing any damage and filed a counterclaim for
       1
           Rule 10 of the Rules of the Court of Appeals states:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion
       would have no precedential value. When a case is decided by memorandum opinion it shall
       be designated “MEMORANDUM OPINION,” shall not be published, and shall not be
       cited or relied on for any reason in any unrelated case.
$2,065.07 for repairs performed plus storage fees. Following a trial, the general sessions
court dismissed Mr. Davis’ claims and entered judgment in favor of Rivergate in the
amount of $2,450.00. Mr. Davis appealed the judgment to the circuit court.

        Following a bench trial on October 31, 2019, the circuit court dismissed Mr. Davis’
claims and awarded Rivergate a judgment on its counterclaim in the amount of $1,600.2
Mr. Davis then filed a pleading titled “Motion Hearing,” which the court construed as one
to alter or amend the judgment and denied, holding that Mr. Davis “failed to present a
legally sufficient basis to alter or amend this court’s judgment” and that his arguments were
“inconsistent with the evidence presented at trial.” Mr. Davis appeals.

       Because this was a bench trial, “our review of the trial court’s findings of fact is de
novo upon the record accompanied by a presumption of correctness, unless the
preponderance of the evidence is otherwise.” Kaplan v. Bugalla, 188 S.W.3d 632, 635
(Tenn. 2006); see Tenn. R. App. P. 13(d). Review of the trial court’s conclusions of law is
de novo with no presumption of correctness afforded to the trial court’s decision. Kaplan,
188 S.W.3d at 635. “Where the trial court does not make findings of fact, there is no
presumption of correctness and we ‘must conduct our own independent review of the
record to determine where the preponderance of the evidence lies.’” Dorning v. Bailey, 223
S.W.3d 269, 272 (Tenn. Ct. App. 2007) (quoting Brooks v. Brooks, 992 S.W.2d 403, 405
(Tenn. 1999)). Because the trial court’s judgment does not contain findings of fact, we will
conduct an independent review of the evidence to determine whether Mr. Davis and
Rivergate each proved their case by a preponderance of the evidence, and, subsequently,
whether the trial court’s judgment is supported by the evidence.3

                                              ANALYSIS

       The genesis of this dispute occurred once Mr. Davis realized that the oil pan in his
vehicle had been significantly damaged, at which time Mr. Davis contacted Rivergate
requesting it be towed to Rivergate’s shop so its mechanics could replace the damaged oil
pan and make other necessary repairs. Mr. Davis states that he informed Rivergate to not
attempt to start the engine until the oil pan had been replaced and oil added. He further
claims that Rivergate disregarded his instruction by trying to start the engine before

        2
          The circuit court also informed Mr. Davis that he could retrieve his vehicle when the judgment
was paid in full; however, in the event that Mr. Davis did not pay the judgment in full by November 8,
2019, the trial court authorized Rivergate to begin charging storage fees in the amount of $25.00 per day.
        3
          The record before this court contains a statement of the evidence prepared by the trial court after
it determined that neither party’s statement of the evidence conveyed an accurate or complete account of
the hearing. See Marra v. Bank of New York, 310 S.W.3d 329, 336 (Tenn. Ct. App. 2009) (“[I]n order to be
a useful substitute for a trial transcript, the statement must “convey a fair, accurate, and complete account
of what transpired [in the trial court] with respect to those issues that are the bases of appeal.” (quoting
Tenn. R. App. P. 24(c)).

                                                   -2-
replacing the oil pan and filling the engine with oil, which action caused significant damage
to the engine.

        Three witnesses testified on behalf of Rivergate at trial: Paul Speck, the owner, Mike
Lilly, the manager, and Marco Andrade, the mechanic who worked on the vehicle. Mr.
Andrade testified that he did not attempt to start the engine until after he had replaced the
oil pan, installed a new oil filter, and filled the engine with oil. Mr. Andrade further testified
that after making the repairs, he attempted to start the vehicle, at which time he determined
that the engine had “locked up.” Mr. Speck and Mr. Lilly also testified that no one at
Rivergate attempted to start the vehicle until after it was serviced.

        Mr. Lilly then informed Mr. Davis of the situation and offered to make an additional
attempt to start the vehicle, which Mr. Davis approved. After Mr. Lilly and Mr. Andrade
unsuccessfully attempted to start the vehicle a second time, Mr. Lilly informed Mr. Davis
of the situation and offered to prepare an estimate for Rivergate to replace the engine; Mr.
Davis declined, and the parties had no further communication until this action was
commenced.

       As did the trial court, we find that Mr. Davis failed to prove by a preponderance of
the evidence that Rivergate caused the damage at issue. Simply put, there is a giant hole in
his case. Mr. Davis presented factual testimony concerning his initial discussions with
Rivergate—when he asked Rivergate to make repairs to the engine—and when he spoke
with Mr. Lilly after the repairs had been made and it was determined that the engine had
“locked up.” However, Mr. Davis presented no competent evidence concerning the
dispositive facts, that being, whether Rivergate caused the damage to the engine. Rather,
Mr. Davis testified as to what he believed occurred in the repair shop, which is mere
speculation and not competent evidence. More importantly, Mr. Andrade presented
competent first-hand testimony concerning what did and did not occur in the repair shop,
which is undisputed.

        Moreover, Mr. Andrade, who was allowed to testify as a mechanical expert
pursuant to Rule 702 of the Tennessee Rules of Evidence,4 determined that Mr. Davis
caused the engine to “lock up” when he started the engine multiple times after the oil pan
had been damaged, which was before it was towed to Rivergate. Consistent with Mr.
Andrade’s determination, Mr. Davis admitted that he attempted to start the engine several
times after realizing the oil pan had been damaged. Significantly, Mr. Davis did not provide
a qualifying expert to rebut Mr. Andrade’s determination that Mr. Davis caused the engine
to “lock up,” not Rivergate. Nevertheless, Mr. Davis countered by contending that “the
charge for the alignment [listed on the invoice created by Rivergate] proved [that]

        4
           Rule 702 states: “If scientific, technical, or other specialized knowledge will substantially assist
the trier of fact to understand the evidence or to determine a fact in issue, a witness qualified as an expert
by knowledge, skill, experience, training, or education may testify in the form of an opinion or otherwise.”

                                                    -3-
Rivergate caused his engine to lock up” because, if an alignment was done, then Rivergate
would have had to start the vehicle.5 The trial court found this argument unpersuasive, and
we agree. Mr. Speck, Mr. Lilly, and Mr. Andrade all testified that Rivergate did not perform
an alignment because the engine was “locked up”; and that, if Mr. Davis had come to
Rivergate to retrieve his vehicle and paid the invoice, the charge would have been removed.

       Having determined that the evidence preponderates in favor of the trial court’s
finding that Mr. Davis failed to prove that any act or omission by Rivergate damaged the
vehicle, we affirm the trial court’s ruling on Mr. Davis’ claim.

       We now turn our attention to Rivergate’s counterclaim, in which it asserted that Mr.
Davis’ vehicle was towed to Rivergate on May 20, 2019, for repairs to the oil pan and
undercarriage of the vehicle; and that Rivergate provided Mr. Davis with a description of
the work to be performed and an estimate of the cost prior to performing the work. Once
Mr. Davis approved the work plan, Rivergate obtained parts for the repair and performed
the work, but, despite Rivergate performing the work as specified and agreed to, Mr. Davis
has not paid Rivergate for the repairs performed.

        The evidence shows, and Mr. Davis does not dispute, that Rivergate serviced the
vehicle. Mr. Andrade testified that he repaired the vehicle by replacing the oil pan,
subframe, and lower control arms, installing the oil filter and adding oil. Further, after it
was determined that Mr. Davis’ engine was “locked up,” Mr. Andrade testified that, after
Rivergate received Mr. Davis’ permission to attempt to “unlock” the engine, he “removed
the oil pan and attempted to move the pistons . . . replaced the oil pan and filled the engine
with oil again.” Exhibit 9, which was admitted into evidence, provided an itemized list of
the parts provided and the repairs made by Rivergate to Mr. Davis’ vehicle, all of which
Mr. Davis acknowledged that he approved. Mr. Davis did not provide any evidence of the
actual cost of repairs; therefore, we must accept Rivergate’s assessment of the charges for
the services rendered.

        Mr. Davis, however, challenges the cost of the parts used to repair his vehicle. He
testified that, after discovering Rivergate obtained parts from “LKQ,”6 he looked up the
cost of obtaining the parts from an LKQ pick-a-part lot. He testified that the purchase prices
for the parts were less than Rivergate billed him for and that the parts did not have a
warranty or insurance certification. However, Rivergate’s witnesses established that it
obtained “Grade A” parts from LKQ, which is distinct from LKQ’s “Pick-A-Part lots,” and
that the used parts it buys are in excellent condition, are insurance certified, and come with
a warranty.

        5
        Aside from the invoice, there is no other evidence that an alignment was performed and Mr. Lilly,
Mr. Andrade, and Mr. Speck testified that the invoice was incorrect because an alignment was not done.
        6
            He made this discovery by seeing a LKQ tag on the subframe of his vehicle.

                                                   -4-
        Mr. Speck and Mr. Lilly testified as to the source, quality, and price of the parts
installed in Mr. Davis’ vehicle. The invoice for the repairs, which was admitted into
evidence as Exhibit 9 and contains the “tech report” written by Mr. Speck, states that Mr.
Davis’ vehicle needed a subframe; that Mr. Davis “hit something in the road” and “broke
the oil pan”; that the technician “was told [that the] vehicle ran”; that the parts had been
replaced; and that when attempting to start the vehicle, the technician “found [the] motor
locked up.” The invoice also contains an itemized list of the parts purchased, including the
quantity, cost, and description of each part. Although the parts purchased were described
as “new” on the invoice, Mr. Speck and Mr. Lilly testified that this description meant the
parts were new to Mr. Davis’ vehicle and that Rivergate “routinely uses used parts to repair
vehicles.” Mr. Lilly also testified that if the parts were new, then the cost for repairs to Mr.
Davis’ vehicle would have been higher.

       Rivergate sought to recover $2,065.07 for repairs performed and storage fees of
$25.00 per day. In its ruling, the trial court deducted the cost of alignment because it was
stipulated that this service had not been performed. The court also ruled Rivergate could
not recover any storage fees prior to November 8, 2019, during which time Mr. Davis could
retrieve his vehicle without incurring storage fees.

       We have determined the evidence preponderates in favor of the trial court’s ruling
that Rivergate was entitled to recover $1,600.00 for services rendered to Mr. Davis’
vehicle. Accordingly, we affirm the trial court’s ruling on Rivergate’s counterclaim.

                                     IN CONCLUSION

       For the foregoing reasons, we affirm the trial court in all respects. Costs of this
appeal are taxed to Appellant, Antonio Davis.


                                                   _________________________________
                                                   FRANK G. CLEMENT, JR., JUDGE




                                             -5-